DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	a) In claim 5 lines 4-5, please change “to the second ANN model base on that the number of pieces of the data” to –to the second ANN model based on that the number of pieces of the data--.

Allowable Subject Matter
3.	Claims 1 to 20 are allowed.
4.	Claims 1 to 20 are renumbered.
5.	The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the closest prior art, Raduchel et. al (U.S. Pat. Pub. 2022/0128388, hereinafter “Raduchel”), at least teaches a method for inspecting defects in a washer based on deep learning (Raduchel paragraphs [0006]-[0007] teach a method of inspecting for problems (defects) in a washer based on one or more machine learning models (deep learning)), the method comprising:
gathering data related to an operation of the washer via a data collector while the washer operates (Raduchel paragraph [0004] teaches gathering sensor data related to an operation of a washing machine via a sensing device (data collector) such as a microphone, vibration sensor, or temperature sensor while the washer operates);
determining learning data based on the gathered data related to the operation of the washer (Raduchel paragraphs [0004] and [0165] teach determining learning data based on the gathered sensor data related to the operation of the washer, in order to make more intelligent determinations as to different events occurring or problems where the sensing device is installed);
training a first artificial neural network (ANN) model, with the learning data and washer condition data set as input data and output data, respectively (Raduchel paragraphs [0025] and [0243] teach training a machine learning model (neural network model) using the collected learning data from the sensor data as input and the washer condition as output);
wherein the learning data includes at least one of an rRPM, a cRPM, an Iq, a UB, gyro three-axis data, and acceleration three-axis data (Raduchel paragraphs [0004] teaches where the learning data can come from a vibration sensor, and paragraph [0205] teaches an accelerometer as a vibration sensor providing at least acceleration data (up to three-axes in real-world conditions)), and
wherein the washer condition data includes at least one of normal, broken, worn-out, or misinstalled (Raduchel paragraphs [0006], [0269] and [0271] teach determining washer condition data including at least one of normal operation or abnormal operation (such as a leak in the washer indicating a broken non-normal condition as described in paragraph [0006]).

However, claim 1 is allowed because the closest prior art, Raduchel et. al (U.S. Pat. Pub. 2022/0128388) fails to anticipate or render obvious a method for inspecting defects in a washer based on deep learning, the method comprising: training a second ANN model, with the learning data set as input data and output data; generating a condition inspection model of the washer by combining the trained first ANN and second ANN; and inspecting whether the washer is defective based on the condition inspection model of the washer, in combination with the rest of the claims as claimed and defined by the Applicant.


Similarly, claim 11 is allowed because the closest prior art, Raduchel et. al (U.S. Pat. Pub. 2022/0128388) fails to anticipate or render obvious a method for inspecting defects in a washer based on deep learning, the method comprising: training a second ANN model, with the learning data set as input data and output data; generating a condition inspection model of the washer by combining the trained first ANN and second ANN; and inspecting whether the washer is defective based on the condition inspection model of the washer, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Similarly, claim 15 is allowed because the closest prior art, Raduchel et. al (U.S. Pat. Pub. 2022/0128388) fails to anticipate or render obvious a washer with a defect inspection model based on deep learning, the washer comprising: wherein the AI processor trains a second ANN model, with the learning data set as input data and output data, generates a condition inspection model of the washer by combining the trained first ANN and second ANN, and inspects whether the washer is defective based on the condition inspection model of the washer, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Similarly, claim 20 is allowed because the closest prior art, Raduchel et. al (U.S. Pat. Pub. 2022/0128388) fails to anticipate or render obvious an AI device with a defect inspection model based on deep learning, the AI device comprising: wherein the AI processor trains a second ANN model, with the learning data set as input data and output data, generates a condition inspection model of the washer by combining the trained first ANN and second ANN, and inspects whether the washer is defective based on the condition inspection model of the washer, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Drees (US Pat. Pub. 2019/0041811) discloses a Building Management System with Augmented Deep Learning Using Combined Regression and Artificial Neural Network Modeling.
C.	Venkataramani et al. (US Pat. Pub. 2020/0104704) discloses System and Method for Using a Deep Learning Network Over Time.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        7/2/2022